EXHIBIT 10.52

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

COLLABORATIVE DEVELOPMENT

 

AND

 

LICENSE AGREEMENT

 

BETWEEN

 

INHALE THERAPEUTIC SYSTEMS

 

AND

 

PFIZER INC.

 

January 18, 1995



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

TABLE OF CONTENTS

 

Section:

--------------------------------------------------------------------------------

           Page:


--------------------------------------------------------------------------------

   

1.

    Definitions    1    

1.1

    “Affiliate”    1    

1.2

    “Baseline Cost”    2    

1.3

    “Compulsory License”    2    

1.4

    “Control”    2    

1.5

    “Corporate Overhead”    2    

1.6

    “Cut of Goods Sold”    2    

1.7

    “Device”    2    

1.8

    “Field”    3    

1.9

    “FTE”    3    

1.10

    “Fully Burdened Cost”    3    

1.11

    “Information”    3    

1.12

    “INHALE Know-how”    3    

1.13

    “INHALE Patent Rights”    3    

1.14

    “Major European Country”    3    

1.15

    “Major Other Country”    3    

1.16

    “Major Western Country”    3    

1.17

    “Net Sales”    4    

1.18

    “NDA”    4    

1.19

    “Non-clinical”    4    

1.20

    “Other [ * ] Products”    4    

1.21

    “Tate”    4    

1.22

    “Patent Application”    4    

1.23

    “PFIZER Know-how”    4    

1.24

    “PFIZER Patent Rights”    4    

1.25

    “Product(s)”    4    

1.26

    “Project”    4    

1.27

  “Regular Insulin”    5    

1.28

    “Regulatory Approval”    5    

1.29

    “Term of this Agreement”    5    

1.30

    “Territory”    5    

2.

    Equity Investment by PFIZER in INHALE Common Stock    5    

3.

    Development Program: Funding    5    

3.1

    Project    5    

3.2

    Project Management, Joint Development Committee, Work Plan and Cost Estimate
   5    

(a)

  Organization    5    

(b)

  Function    5    

(c)

  Decision Making    6    

(d)

  Work Plan and Cost Estimate    6



--------------------------------------------------------------------------------

    (e)   Rules & Logistics    6    

(f)

    Dispute Resolution    7    

(g)

    Changes in Cost Estimate    7    

3.3

    Product Development Program: Resources and Costs    7    

3.4

    Milestone Payments    8    

3.5

    Subcontracting Permitted    9    

4.

    Record-keeping    9    

5.

    Product Development    9    

5.1

    Selection of [ * ]    9    

5.2

    Clinical Trials; Expenses    9    

5.3

    [ * ] the Data, Database and IND’s    10    

5.4

    Regulatory Filings    10    

5.5

    Development Diligence    10    

5.6

    Packaging    10    

6.

    License Grant: Commercial Rights    10    

6.1

    License to PFIZER    10    

6.2

    License to INHALE    11    

6.3

    Royalties    11    

(a)

  INHALE Patents Royalty    11    

(b)

  INHALE Know-How Royalty    11    

(c)

  Royalty Basis    11    

(d)

  Compulsory License    11    

6.4

    Payments    11    

6.5

    Currency of Payment    12    

6.6

    Regulatory and Marketing    12         (a) [ * ]    12         (b) [ * ]   
12         (c) [ * ]    12         (d) Other Countries    13    

6.7

    Single Royalty    13    

6.8

    Sublicensing    13    

6.9

    Maintenance of Licenses from Third Parties    13    

7.

    Supply of Formulation and Devices    14    

7.1

    General    14    

7.2

    Manufacture of Regular Insulin Formulations for the Project    14        
(a) [ * ]    14         (b) Powder Processing by INHALE    14         (c) Powder
Processing by PFIZER    14         (d) Powder Filling by INHALE    14        
(e) Powder Filling by PFIZER    15    

7.3

    Manufacture of Devices for the Project    15    

7.4

    Representations and Warranties    15    

7.5

    Shipping Test and Pelletization    15    

7.6

    Inspections    15    

8.

    Record Keeping and Audits    15



--------------------------------------------------------------------------------

    8.1     Records Retention    15    

8.2

    Audit Request    16    

9.

    Patents    16    

9.1

    Existing INHALE Patent Applications    16    

9.2

    Future Patent Applications on Existing Sole Inventions in the Field    16  
 

9.3

    Future Sole Inventions    16    

9.4

    Joint Inventions    17    

9.5

    Field Joint Inventions    17    

9.6

    INHALE Business Joint Inventions    18    

9.7

    Other Joint Invention    18    

9.8

    Cooperation    19    

9.9

    Issued Patents    19    

9.10

    Patent Extension    19           (a) Drug Product Patents    19        
  (b) Device Patents    19    

9.11

    Public Disclosure    19    

10.

    Representations and Warranties    19    

10.1

    INHALE    19    

10.2

    PFIZER    21    

10.3

    [ * ]    21    

11.

    Non-Solicitation of INHALE Employees    21    

12.

    Infringement of Third Party Rights    22    

12.1

    Notice    22    

12.2

    Definitions    22    

12.3

    Control of Defense against [ * ]    22    

12.4

    Control of Defense against [ * ]    22    

12.5

    Settlements    22    

12.6

    Costs of Defense    23    

12.7

    Payments to Third Parties    23    

12.8

    No Third Party Effect    23    

13.

    Infringement by Third Parties    23    

13.1

    Notice    23    

13.2

    Prosecution of Actions Related to Devices and Powder Pro    23    

13.3

    Prosecution of Actions Related to [ * ]    24    

13.4

    Infringement Outside the Field    24    

14.

    Mutual Indemnification    24    

14.1

    Employees    24    

14.2

    INHALE’s Right to Indemnification    24    

14.3

    PFIZER’s Right to Indemnification    25    

15.

    Confidentiality; Authorized Disclosures: Disclosure of Information    25    

15.1

    Confidentiality of Disclosed Information    25    

15.2

    Authorized Disclosures    26    

15.3

    [ * ]    26    

15.4

    Disclosures by the Parties    26    

15.5

    Termination of Prior Non-disclosure Agreements    27



--------------------------------------------------------------------------------

    15.6     Survival    27    

16.

    Publicity Use of Name and Trademarks    27    

16.1.

    Publicity Related to This Agreement    27    

16.2

    Publicity Related to the Project    27    

16.3

    Investigator Publications    27    

16.4

  Post-Approval Use    27    

16.5

    Use of Name and Trademarks    27    

17.

    Effective Date: Term and Termination    27    

17.1

    Effective Date    27    

17.2

    Term    28    

17.3

    Extension    28    

17.4

    Termination by PFIZER    28         (a) [ * ]    28         (b) [ * ]    28
   

17.5

    Termination for Default    28    

17.6

    Surviving Rights    29    

17.7

    Accrued Rights, Surviving Obligations    29    

18.

    Exclusively Other Insulin Products    29    

18.1

    Exclusivity    29    

18.2

    Option for [ * ]    29    

19.

    Protective Provisions    29    

19.1

    General    29    

19.2

    Outside the U.S.    30    

19.3

    Outside the U.S.    30    

20.

    Miscellaneous.    30    

20.1

    Agency    30    

20.2

    Assignment    30    

20.3

    Further Actions    30    

20.4

    Force Majeure    30    

20.5

    Notices    31    

20.6

    Amendment; Approval    31    

20.7

    Waiver    31    

20.8

    Counterparts    32    

20.9

    Descriptive Headings    32    

20.10

    Governing Law    32    

20.11

    Severability    32    

20.12

    Compliance with Law    32    

20.13

    Entire Agreement of the Parties    32    

20.14

    Sections and Articles    32    

20.15

    European Union    32

 

Exhibits

 

Exhibit 1.13 List of Patent and Patent Applications owned or Controlled by
INHALE

Exhibit 3.1 Allocation of Development Responsibilities



--------------------------------------------------------------------------------

Exhibit 7.1 Outline of Manufacturing and Supply Agreement

Exhibit 10.1 Clinical and Non-clinical Studies

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

COLLABORATIVE DEVELOPMENT AND LICENSE AGREEMENT

 

This Agreement is made and entered into 18 January 1995 and is effective as of
the Effective Date (as defined in Section 17.1) by and between INHALE
THERAPEUTIC SYSTEMS, a California corporation (“INHALE”), and PFIZER INC., a
Delaware corporation (“PFIZER”). INHALE and PFIZER are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”, and
references to “INHALE” and “PFIZER” shall include their respective Affiliates.

 

RECITALS

 

WHEREAS, INHALE is engaged in the research and development of proprietary
devices, dry powder formulations and dry powder processing and filling
technology for pulmonary drug delivery;

 

WHEREAS, PFIZER and INHALE entered into non-disclosure agreements dated 6 July
1993, 29 April 1994, and 29 July 1994 (collectively “Non-disclosure Agreements”)
relating to the exchange of confidential and proprietary information regarding
the pulmonary delivery of Regular Insulin;

 

WHEREAS, PFIZER desires to have INHALE develop dry powder formulations of
Regular Insulin and Devices for pulmonary delivery of such formulations and
manufacture such dry powder formulations and Devices;

 

WHEREAS, PFIZER desires to obtain an exclusive license to market and sell in the
Territory, such dry powder formulations of Regular Insulin with a suitable
Device developed by INHALE and INHALE desires to grant such a license on the
terms and conditions of this Agreement; and

 

WHEREAS, PFIZER and INHALE have entered into that certain Stock Purchase
Agreement executed on the same date(s) as this Agreement (the “Stock Purchase
Agreement!’).

 

AGREEMENT

 

Now, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the Parties agree as follows:

 

1. Definitions. As used herein, the following terms shall have the following in
meanings:

 

1.1 “Affiliate” means a corporation, partnership, trust or other entity that
directly, or indirectly through one or more intermediates, controls, is
controlled by or is under

 

-1-



--------------------------------------------------------------------------------

common control with a Party to this Agreement. For such purposes, “control,”
“controlled by” and “under common control with” shall mean the possession of the
power to direct or cause the direction of the management and policies of an
entity, whether through the ownership of voting stock or partnership interest,
by contract or otherwise. In the case of a corporation, the direct or indirect
ownership of more than fifty percent (50%) of its outstanding voting shares
shall in any event be deemed to confer control, it being understood that the
direct or indirect ownership of a lesser percentage of such shares shall not
necessarily preclude the existence of control.

 

1.2 “Baseline Cost” means [ * ] cost that [ * ] in order to [ * ]. The Baseline
Cost of [ * ] shall be [ * ].

 

1.3 “Compulsory License” means a compulsory license under the INHALE Patents or
INHALE Know-How obtained by a third party through the order, decree, or grant of
a competent governmental authority, authorizing such third party to manufacture,
use or sell Products in the Territory or in any portion thereof.

 

1.4 “Control” means the ability to grant a license or sublicense as provided for
herein without violating the terms of any agreement or other arrangement with
any third party.

 

1.5 “Corporate Overhead” means [ * ] expenses [ * ].

 

1.6 “Cut of Goods Sold” shall be the sum of the following costs to the extent
allocable to Products sold by PFIZER: [ * ]. The Cost of Goods Sold shall [ * ].
The Cost of Goods Sold shall be calculated in a manner consistent with Generally
Accepted Accounting Principles (“GAAP”) consistently applied. The methodology to
be used in making the allocations referred to above shall be proposed by PFIZER
and subject to the approval of INHALE, shall be consistent with PFIZER’s
methodology for other products, and shall be consistent from year-to-year.

 

1.7 “Device” means any device for the pulmonary delivery of macromolecules
designed and/or manufactured by or for INHALE, including P2, P3, Commercial and
Standard devices. “P2 Device” means a Device suitable for use in a take-home
Phase II clinical trial of Regular Insulin which substantially meets the
performance specifications set forth in a separate written agreement between the
Parties. “P3 Device” means a Device suitable for use in a take-home Phase III
clinical trial or equivalent pivotal study which substantially meets the
performance specifications set forth in a separate written agreement between the
Parties. “Commercial Device” means any Device that PFIZER sells commercially
under this Agreement which substantially meets the performance specifications
set forth in a separate written agreement between the Parties. “Standard Device”
means any Device that has not been significantly modified at the request and
expense of PFIZER. The foregoing performance specifications are subject to
modifications recommended by the JDC and approved by the Parties. Unless
otherwise noted, the use of the term “device” in this Agreement is not intended
to indicate thereby the definition of “device” in the Federal Food, Drug and
Cosmetic Act, as amended.

 

-2-



--------------------------------------------------------------------------------

1.8 “Field” means the development, manufacture, use and sale of the Products
that are or could be developed and sold under this Agreement.

 

1.9 “FTE” means 1880 labor hours per year. The FM rate shall be calculated
annually by INHALE based on total budgeted research and development expenses
divided by the total number of staff years (FTE) chargeable to projects plus a
pro ram (based on research and development headcount) allocation of general,
administrative and facilities expenses. This rate shall be [ * ] per staff year
(FTE) for 1995 and shall not increase at a rate in excess of the Consumer Price
Index when recalculated on an annual basis. The methodology to be used in making
the allocations referred to above shall be consistent with INHALE’s methodology
for other products, and shall be consistent from year-to-year.

 

1.10 “Fully Burdened Cost” shall be the sum of the following costs to the extent
allocable to Products sold to PFIZER [ * ] PFIZER: [ * ]. Fully Burdened Cost [
* ]. Fully Burdened Cost shall be calculated in a manner consistent with
Generally Accepted Accounting Principles (“GAAP”) consistently applied. The
methodology to be used in making the allocations referred to above shall be
proposed by INHALE and subject to the approval of PFIZER, shall be consistent
with INHALE’s methodology for other products and shall be consistent from
year-to-year.

 

1.11 “Information” means (i) techniques and data relating to the Field,
including, but not limited to, ideas (including patentable inventions),
inventions, practices, methods, knowledge, know-how, trade secrets, skill,
experience, documents, apparatus, clinical and regulatory strategies, test data,
including pharmacological, toxicological and clinical test data, analytical and
quality control data, manufacturing, patent and legal data or descriptions and
(ii) Devices, chemical formulations, compositions of matter, product samples and
assays relating to the Field.

 

1.12 “INHALE Know-how” means all Information that is (a) owned or Controlled by
INHALE, at any time during the Term of this Agreement and (b) useful or
necessary in the Field. INHALE Know-how does not include INHALE Patent Rights.

 

1.13 “INHALE Patent Rights” means the rights granted by any governmental
authority under (a) the Patents listed in Exhibit 1.13, (b) any Patents that
issue from the Patent Applications listed in Exhibit 1.13 and (c) any other
Patent that covers a method, apparatus, material or manufacture necessary or
useful in the Field, which Patent is owned or Controlled by INHALE and covers an
invention made before or during the Term of this Agreement. INHALE Patent Rights
do not include PFIZER Patent Rights.

 

1.14 “Major European Country” means each of [ * ].

 

1.15 “Major Other Country” means each of [ * ].

 

1.16 “Major Western Country” means each of [ * ].

 

-3-



--------------------------------------------------------------------------------

1.17 “Net Sales” means the dollar amount invoiced by PFIZER or its licensee for
the sales to unaffiliated third parties of any Product upon which a royalty is
owed INHALE pursuant to this Agreement less: (a) customary trade, cash and
quantity discounts actually allowed and taken; (b) allowances actually given for
returned or rejected Products; (c) actual charges for bad debts; (d) freight and
insurance if included in the price; (e) government mandated and other rebates;
and (f) value added tax, sales, use or turnover taxes, excise taxes and customs
duties included in the invoiced price.

 

1.18 “NDA” means (a) the single application or set of applications for approval
and/or pre-market approval to make and sell commercially both a formulation of
Regular Insulin and a compatible Commercial Device, filed by PFIZER, with the
United States Food and Drug Administration (“FDA”) or any successor agency
having the administrative authority to regulate the approval for marketing of
new human pharmaceutical or biological therapeutic products, delivery systems
and devices in the United States and (b) any related registrations with or
notifications to the FDA.

 

1.19 “Non-clinical” means any non-human studies or data generated in
anticipation of submission for Regulatory Approval.

 

1.20 “Other [ * ] Products” means [ * ].

 

1.21 “Patent” means (i) valid and enforceable letters patent and utility models
including any extension, registration, confirmation, reissue, re-examination or
renewal thereof and (ii) to the extent valid and enforceable rights are granted
by a governmental authority thereunder, a Patent Application.

 

1.22 “Patent Application” means an application for letters patent.

 

1.23 “PFIZER Know-how” means all Information that is (a) owned or Controlled by
PFIZER at any time during the Term of this Agreement and (b) useful or necessary
in the Field.

 

1.24 “PFIZER Patent Rights” means the rights granted by any governmental
authority under a Patent that covers a method, apparatus, material or
manufacture necessary or useful in the Field, which Patent is owned or
Controlled by PFIZER and covers an invention made before or during the Term of
this Agreement. PFIZER Patent Rights do not include INHALE Patent Rights.

 

1.25 “Product(s)” means any and all formulations of Regular Insulin and any and
all Devices, the manufacture, use or sale of which would constitute a
misappropriation of INHALE Know-how and/or infringement of INHALE Patent Rights
but for the licenses granted in this Agreement

 

1.26 “Project” means the research and development program to be conducted by
INHALE, and PFIZER under this Agreement pursuant to Section 3 with respect to
Regular Insulin formulations and Devices for their delivery, and if the Parties
mutually agree in writing, other research and development programs agreed to
pursuant to Section 18.2.

 

-4-



--------------------------------------------------------------------------------

1.27 “Regular Insulin” means [ * ].

 

1.28 “Regulatory Approval” means (a) in the United States, approval by the FDA
of an NDA and satisfaction of any related applicable FDA registration and
notification requirements (if any) and (b) in any country other the United
States, approval by regulatory authorities having jurisdiction over such country
of a single application or set of applications filed by PFIZER comparable to an
NDA and satisfaction of any related applicable regulatory and notification
requirements, if any, together with my other approval necessary to make and sell
commercially in such country both a formulation of Regular Insulin and a
compatible Commercial Device including, where applicable, satisfactory labeling
and pricing approval, and, if necessary for commercialization of Products,
governmental or third party reimbursement approval and/or inclusion of such
formulation and Commercial Device on any governmental formularies effective in
such country.

 

1.29 “Term of this Agreement” means the period of time during which this
Agreement is in effect under Section 17.2.

 

1.30 “Territory” means all the countries of the world.

 

2. Equity Investment by PFIZER in INHALE Common Stock. PFIZER shall make equity
investments in INHALE in the form of the purchase of INHALE Common Stock
according to the terms and conditions of the Stock Purchase Agreement executed
on the same date(s) as this Agreement.

 

3. Development Program: Funding

 

3.1 Project. PFIZER and INHALE will engage in a Project for the joint
development of Products. Both parties will use diligent efforts to develop
Products in accordance with the Responsibility Chart attached as Exhibit 3.1.

 

3.2 Project Management, Joint Development Committee, Work Plan and Cost
Estimate.

 

(a) Organization. On the Effective Date, the Parties shall organize a Joint
Development Committee (“JDC”) consisting of the members from each Party. Each
Party will elect one of its three members to serve as a co-chairperson.

 

(b) Function. The function of the JDC shall be to plan, coordinate and manage
the overall Project and to serve as a forum for communication between the
Parties. Each co-chairperson of the JDC will be responsible for keeping the
Party he or she represents informed of the status of the Project. The JDC is not
intended to replace any internal management procedures of either Party but
rather to be a vehicle to insure the overall Project proceeds in a timely and
coordinated fashion.

 

-5-



--------------------------------------------------------------------------------

(c) Decision Making The JDC [ * ] as having the [ * ] for such activity.

 

(d) Work Plan and Cost Estimate The JDC will develop and modify from time to
time a Work Plan (“Work Plan”) that covers the entire Project including but not
limited to Device development, powder processing, powder filling, clinical
supplies, pre-clinical development, clinical development, manufacturing and
regulatory matters. The Work Plan will outline in detail the objectives,
activities, responsibility, funding and timing of the Project work to be done
for the next calendar year. The JDC will also develop in detail a cost estimate
(“Cost Estimate”) for the Project work to be done by INHALE and funded by PFIZER
for the next calendar year. An outline of the 1995 Work Plan and Cost Estimate
is the subject of a separate written agreement between the Parties. [ * ], the
JDC will develop and propose to the Parties for approval a detailed 1995 Work
Plan and Cost Estimate, which the Parties shall either approve, modify or reject
[ * ], the JDC will develop and propose to the Parties for approval a detailed
Work Plan and Cost Estimate for the next calendar year and an outline of the
Work Plan and Cost Estimate for the [ * ] calendar years, which the Parties will
either approve, modify or reject by [ * ].

 

(e) Rules & Logistics The rules governing and logistics of the JDC shall
include, but are not limited to, the following, which can be modified by the JDC
from time to time:

 

(i) The timing, agenda, and minutes of each JDC meeting will be the
responsibility of the co-chairperson hosting the meeting.

 

(ii) The location of the JDC meeting will alternate between INHALE’s facility in
Palo Alto and one of PFIZER’s facilities.

 

(iii) The JDC will meet no fewer than four times annually

 

(iv) Non-members of the JDC are welcome to participate provided prior notice is
given.

 

(v) Minutes of each JDC meeting will be summarized within two weeks after the
meeting and will not be official until the non-drafting co-chairperson has
agreed to them.

 

(vi) Each Party will bear its own travel and lodging expenses associated with
the JDC and its meetings.

 

(vii) JDC members reporting to a Party may be changed from time to time at the
sole discretion of the Party with notice to the other Party.

 

-6-



--------------------------------------------------------------------------------

(viii) Each Party will have reasonable access on an informal basis to the
other’s personnel assigned to the Project. [ * ] by INHALE and [ * ] may [ * ]
and subsequently the [ * ], or such other [ * ]. However, there may be [ * ].

 

(f) Dispute Resolution If the JDC fails to reach a consensus on any material
matter within its jurisdiction, including the Work Plan and Cost Estimate, the
Parties shall refer the matter to the Chief Executive Officer of INHALE and the
Vice President-Central Research of PFIZER. If such executives cannot agree on
such matter within thirty (30) days after the matter is referred to them, the
following provisions shall apply:

 

(i) If the disputed matter [ * ] shall decide how the matter shall be resolved [
* ] decision [ * ] after the matter was referred to [ * ] for resolution.

 

(ii) If the disputed matter [ * ] shall either 1) decide how the matter shall be
resolved in which event [ * ] shall be responsible for [ * ] or 2) terminate
this Agreement according to the provisions of Section 17.4, below. [ * ] after
the matter was referred to [ * ] for resolution. [ * ] of which of the above
options it has selected. During such period, all work [ * ] shall cease, except
[ * ] for legal or medical reasons.

 

(iii) If neither Section 3.2(f)(i) nor (ii) apply to a disputed matter, the
Parties shall decide mutually how the matter shall be resolved.

 

(g) Changes in Cost Estimate. PFIZER agrees to notify INHALE as soon as
reasonably practicable of any planned revision of more than [ * ] to the Annual
Cost Estimate which will become effective [ * ] following such notice unless the
JDC reaches an agreement on earlier implementation.

 

3.3 Product Development Program: Resources and Costs

 

(a) PFIZER agrees to pay INHALE in advance, according, to the Cost Estimate, for
certain of the work to be performed under this Agreement, including research,
development, process scale-up and manufacture of clinical supplies, at INHALE’s
annually adjusted FTE rate which is [ * ] per FTE for 1995. Within [ * ]
following the end of each calendar quarter, INHALE shall provide PFIZER with a
report detailing the actual time spent by INHALE personnel on the Project during
such quarter. PFIZER shall have the right to audit INHALE records with respect
to such reports and the calculation of and adjustment to the FTE rates, in
accordance with Section 8.2. Budgets for INHALE’s research work shall be set
forth in the respective Cost Estimate and shall reflect any changes in the FTE
rate.

 

(b) PFIZER shall make the payments due under this Section 3.3 to INHALE
quarterly in advance, with reconciling payments to be made based on an actual
accounting after each quarter based on the actual number of FTE labor hours and
expenditures expended in the Project and actual fully-allocated research and
development costs to the extent PFIZER is responsible for such costs and
expenses under this Agreement. In the event that actual costs are less than the
amounts budgeted, PFIZER shall be entitled to apply any such variance toward
future costs. [ * ]. In the event that [ * ], such [ * ]. Any such [ * ] shall
require the [ * ].

 

-7-



--------------------------------------------------------------------------------

3.4 Milestone Payments. In, addition to the payments provided for in Section 3.3
above, PFIZER shall make the following non-refundable milestone payments to
INHALE upon occurrence of the following events:

 

(a)

 

[ * ]

      

[ * ];

(b)

 

[ * ]

      

[ * ];

(c)

 

[ * ]

      

[ * ]

(d)

 

[ * ]

      

[ * ];

(e)

 

[ * ]

      

[ * ];

(f)

 

[ * ]

      

[ * ]; and

(g)

 

[ * ]

      

[ * ].

 

All or a portion of such payments may be used by INHALE to fund its research
activities under this Agreement.

 

(h) Except for the Device referred to in Section 3.4(c), INHALE shall not
deliver to PFIZER clinical materials and Devices unless requested to do so by
PFIZER via written request from PFIZER’s JDC Co-Chairperson to INHALE’s JDC
Co-Chairperson.

 

(i) Pfizer’s Co-Chairperson must provide INHALE’s Co-Chairperson with written
notice [ * ] Devices or clinical [ * ], or such other time as the JDC may
determine to be reasonable, of receipt by PFIZER of such Devices and clinical
materials. If PFIZER fails to provide such notice within the allotted time
period, such Devices and clinical materials shall be deemed accepted by PFIZER,
unless, prior to making the associated milestone payments, [ * ] that was not
discovered during such time period despite [ * ] of the Devices or clinical
materials.

 

(j) In partial consideration of the grant of the license under INHALE Patent
Rights and INHALE Know-How in [ * ], PFIZER shall also make non-refundable
payments to INHALE in the amount of [ * ], [ * ], and [ * ]. In addition, if the
milestone payment provided for in Section 3.4(d) becomes due and PFIZER elects
to initiate a development program for the Products in [ * ], PFIZER shall make
an additional non-refundable payment of [ * ]. Thereafter, for so long as PFIZER
retains the license under INHALE Patent Rights and INHALE Know-How in [ * ],
PFIZER shall make the following non-refundable payments upon occurrence of the
following events:

 

  (i) [ * ];

 

-8-



--------------------------------------------------------------------------------

  (ii) [ * ];

 

  (iii) [ * ].

 

(k) The payments by PFIZER to INHALE due under Sections 3.4(b), (c), (d) & (e)
shall be made [ * ]. The payments due under Sections 3.4(f) and (g) shall be
made [ * ]. With respect to the payment by PFIZER to INHALE due under Section
3.4(b), the [ * ] referred to therein shall be deemed successful and PFIZER
shall be deemed to have elected to proceed unless [ * ] PFIZER notifies INHALE
in writing that it has elected not to proceed with the Project or requires more
time to determine [ * ]. The payments due under Section 3.40(j) shall be made at
the times specified in Section 3.40(j). [ * ].

 

3.5 Subcontracting Permitted.. The Parties acknowledge and agree that portions
of the work involved in the Project may be performed on behalf of either Party
by third parties, at such Party’s sole discretion, provided that, for any
material subcontract, (a) such Party shall first have entered into written
confidentiality agreements with the subcontractors and obtained written
assignments granting such Party sole ownership of all patent rights and know-how
that may be developed by the subcontractors, (b) such Party and the
subcontractor shall be jointly and severally liable for the complete and timely
performance by the subcontractor of the work, and (c) if work which INHALE
desires to subcontract is required to be performed according to current Good
Laboratory Practices or Good Manufacturing Practices, as established and revised
from time to time by the FDA, then either [ * ].

 

4. Record-keeping.

 

Each Party shall record, to the extent practical, all, Information relating to
the Project in standard laboratory notebooks, which shall be signed, dated and
witnessed. To the extent practical, such notebooks shall be kept separately from
notebooks documenting other research and development of such Party. Each Party
shall, require its employees and consultants to disclose any inventions relating
to the Project in writing promptly after conception

 

5. Product Development.

 

5.1 Selection of [ * ]. PFIZER shall [ * ] evaluating and selecting [ * ]
resulting from the Project for potential development into Products. PFIZER shall
consult with INHALE in advance of making such selections.

 

5.2 Clinical Trials; Expenses. PFIZER shall be responsible for all future
Non-clinical and clinical testing of formulations, [ * ], although INHALE shall
continue to provide such support for such testing as PFIZER reasonably requests
as part of the Work Plan and Cost Estimate

 

-9-



--------------------------------------------------------------------------------

5.3 [ * ] the Data, Database and IND’s. PFIZER will [ * ] (a) all the data
generated by the Non-clinical and clinical testing of the Products, (b) the
database for such data, and (c) all IND’s filed for clinical studies of the
Products and any comparable regulatory filings outside the United States. INHALE
shall [ * ]. Upon PFIZER’s request, INHALE shall promptly assist PFIZER, and
shall contractually obligate its vendors and subcontractors to assist PFIZER, in
preparing and obtaining favorable review of IND’s relating to the Products and
the foreign equivalents of such IND’s. If PFIZER so desires, INHALE shall
transfer to PFIZER [ * ].

 

5.4 Regulatory Filings. PFIZER or its licensees shall be responsible for the
preparation of suitable applications for Regulatory Approval in the Territory
and shall be the owner and party of record of all such applications. Subject to
Section 6.6, PFIZER shall determine those initial countries of the Territory in
which to file such applications. At PFIZER’s request, INHALE shall promptly
assist PFIZER, and shall contractually obligate its vendors and subcontractors
to assist PFIZER in the preparation of such applications and the obtaining of
Regulatory Approvals by, among other things, (a) [ * ], (b) making INHALE’s
facilities available for inspections by the FDA and other governmental
authorities, and making INHALE’s personnel available to the FDA and other
governmental authorities and (c) contractually obligating its vendors and
subcontractors to make their facilities available for inspections by the FDA and
other governmental authorities and to make their personnel available to the FDA
and other governmental authorities.

 

5.5 Development Diligence. Both Parties acknowledge that the successful
development of Products (including improvements thereto) under this Agreement
will require a collaborative effort throughout the Term of this Agreement. Both
Parties also acknowledge that because of the unprecedented nature of many of the
components of the Project such as [ * ], prediction of a development time line
is likely to be a very dynamic process and difficult to fix with any certainty
at this time. Therefore, both Parties agree to use diligent efforts to [ * ].
Each Party agrees to [ * ]. Neither Party will be responsible for delays due to
factors beyond its control.

 

5.6 Packaging. If INHALE so requests, and to the extent allowable by law, PFIZER
will identify, [ * ], INHALE as the licensor and/or manufacturer of such
Products. If INHALE so requests, and to the extent allowable by law, [ * ] will
carry the INHALE mark. Notwithstanding the foregoing, if PFIZER reasonably
believes, based on objective information, that identifying INHALE or using the
INHALE mark will have an adverse impact on the image or commercialization of the
Products, [ * ], PFIZER will discuss the situation with INHALE and may, after
such discussion, discontinue identifying INHALE or using the INHALE mark.

 

6. License Grant: Commercial Rights.

 

6.1 License to PFIZER. INHALE hereby grants PFIZER the sole and exclusive
license in the Territory, with a right to sublicense, under INHALE Patent Rights
and INHALE Know-how, to develop, use, make (subject to the terms and conditions
of this Agreement and any supply agreement), and sell the Products.

 

-10-



--------------------------------------------------------------------------------

6.2 License to INHALE. Except as otherwise provided in this Agreement, PFIZER
hereby grants INHALE a non-exclusive, royalty-free license under PFIZER Patent
Rights and PFIZER Know-how to the extent necessary to fulfill INHALE’s
obligations under this Agreement.

 

6.3 Royalties.

 

(a) INHALE Patents Royalty. In consideration of the grant of the license under
INHALE Patent Rights to PFIZER under Section 6.1, PFIZER shall pay INHALE a
royalty on Net Sales of each Product sold by PFIZER or its licensees in each
country in which and for so long as the manufacture, use or sale of such Product
would infringe INHALE Patent Rights in the absence of a license thereunder. The
royalty percentage rate at which such royalty shall [ * ] be [ * ]:

 

[ * ]

 

However, in no event shall such royalty percentage rate [ * ].

 

(b) INHALE Know-How Royalty. In consideration of the grant of the license under
the INHALE Know-how to PFIZER under Section 6.1, PFIZER shall pay INHALE a
royalty on Net Sales of each Product sold by PFIZER or its licensees in a
country, for the longer of (i) the duration of PFIZER’s royalty obligation under
Section 6.3(a) with respect to Net Sales of the Product in such country, if any,
and (ii) [ * ] after the first commercial sale of such Product in that country.
Subject to the provisions of Section 6.3(c), the royalty percentage rate at
which such royalty shall be [ * ]:

 

[ * ]

 

However, in no event shall such rate [ * ].

 

(c) Royalty Basis. The royalties payable [ * ] shall be based upon [ * ].

 

(d) Compulsory License. If in any country a third party obtains a Compulsory
License, then INHALE shall promptly notify PFIZER. If the royalty rate payable
by the grantee of the Compulsory License is [ * ], the above royalty rates [ *
].

 

6.4 Payments. Royalties payable under Section 6.3 will be paid to INHALE not
later than [ * ] and each such payment shall be accompanied by a report in
writing showing the period to which such payment applies, the amount billed to
unaffiliated third parties for Products during such calendar quarter, the
deductions from the amount billed to arrive at Net Sales, the total Net Sales
for the period and the royalties due on such Net Sales. No later than [ * ], the
[ * ] for each Product shall be calculated by PFIZER for such calendar year and
the actual royalty percentage rate shall be determined for such calendar year.
Any variance from the royalties paid during such calendar year and the actual
royalty due shall be reconciled [ * ]. The actual [ * ] for each Product for any
calendar year shall be used to calculate the [ * ] royalty

 

-11-



--------------------------------------------------------------------------------

payments due according to this Section 6.4 for the then current calendar year.
For purposes of calculating the royalty percentage rate for the first fall
calendar year of Product sales and any partial prior year, the [ * ] for each
Product shall be [ * ]. Royalties payable under this Section 6.4 will be
deposited by PFIZER, by the date due in a bank chosen by INHALE. Starting [ * ],
the payment shall bear interest at a rate of [ * ].

 

6.5 Currency of Payment. All payments to be made by PFIZER to INHALE hereunder
shall be made in U.S. Dollars. Net Sales outside the U.S. shall be first
determined in the currency of the country in which they are earned and shall be
converted quarterly into an amount in U.S. Dollars based on PFIZER’s internal
exchange rates used in preparing PFIZER’s consolidated earnings statements for
such quarter. All such converted Net Sales and Cost of Goods Sold (if
applicable) shall be consolidated with U.S. Net Sales for the corresponding
period and the applicable royalty payable determined therefrom.

 

6.6 Regulatory and Marketing Diligence.

 

(a) [ * ]. The license granted to PFIZER under Section 6.1 shall remain in
effect in [ * ] provided PFIZER satisfies the following conditions:

 

(i) PFIZER directly or through third parties undertakes activities reasonably
calculated to [ * ] in [ * ]; and

 

(ii) [ * ], PFIZER directly or through a licensee [ * ].

 

(b) [ * ]. The license granted to PFIZER under Section 6.1 shall in effect in [
* ] provided PFIZER satisfies the following conditions:

 

(i) For [ * ], PFIZER directly or through third parties, (A) [ * ] and (B)
undertakes activities reasonably calculated to [ * ]; and

 

(ii) If applications for Regulatory Approval are filed [ * ], PFIZER will
directly or through third parties undertake activities reasonably calculated to
[ * ], and will continue to undertake such activities until either Regulatory
Approval is received in [ * ]; and

 

(iii) Within [ * ], PFIZER directly or though a licensee [ * ].

 

(c) [ * ]. Within [ * ], PFIZER will either elect to initiate a development
program for the Products [ * ]. If PFIZER elects to initiate the development
program in [ * ], the license granted to PFIZER under Section 6.1 shall remain
thereafter in effect in [ * ] provided PFIZER satisfies the following
conditions:

 

(i) PFIZER directly or through third parties (A) [ * ] and (B) following the
date of PFIZER’s election to initiate the development program in [ * ],
undertakes activities reasonably calculated to [ * ] in [ * ].

 

(ii) Within [ * ], PFIZER directly or through a licensee [ * ].

 

-12-



--------------------------------------------------------------------------------

(d) Other Countries. The license granted to PFIZER under Section 6.1 shall
remain in effect outside the [ * ] provided PFIZER satisfies the following
conditions:

 

(i) For [ * ], directly or through third parties, (A) [ * ] and (B) undertakes
activities reasonably calculated to [ * ] for such countries; and

 

(ii) If applications for Regulatory Approval are filed for [ * ] and any of such
applications are denied definitively, PFIZER will directly or through third
parties undertake activities reasonably calculated to [ * ], and will continue
to undertake such activities until either Regulatory Approval is received in [ *
] of the Major Other Countries or PFIZER concludes that continuing such
activities cannot be justified; and

 

(iii) Within [ * ], PFIZER directly or through a licensee launches the approved
Products in each such country.

 

(e) PFIZER will be deemed to have satisfied the conditions set forth in clause
(i) of Sections 6.6(a) through (d) if PFIZER directly or indirectly through
third parties [ * ]. In addition, [ * ].

 

(f) If PFIZER concludes that continuing to [ * ] cannot be justified due to [ *
], PFIZER may satisfy its due diligence obligations under this Section 6.6 with
respect to such country by [ * ].

 

(g) Failure to satisfy the above conditions shall [ * ] in those countries of
the specified geographic region in which PFIZER or its licensees [ * ]. Neither
INHALE nor any third party will [ * ] in connection with [ * ], absent agreement
with PFIZER, [ * ] for such use.

 

6.7 Single Royalty. Royalties payable under Section 6.3 will be payable [ * ].

 

6.8 Sublicensing. In the event PFIZER grants sublicenses under Section 6.1 to
others to use or sell Products, such sublicenses shall require the sublicensee
to account for and report its Net Sales of Products on the same basis as if such
sales were Net Sales of Products by PFIZER, and PFIZER shall pay royalties to
INHALE as if the Net Sales of the sublicensees were Net Sales of PFIZER.

 

6.9 Maintenance of Licenses from Third Parties. So as not to adversely affect
PFIZER’s rights to INHALE Patent Rights and INHALE Know-how under this
Agreement, INHALE agrees during the Term of this Agreement: (a) not to take any
actions to terminate or restrict its rights under any third party license
agreements or other agreements which give rise to such rights and know-how, (b)
to discharge all of INHALE’s material obligations and responsibilities under any
such third party license agreements or other agreements, including without
limitation, making all required payments thereunder and (c) to notify PFIZER
promptly of INHALE’s receipt of any notices of breach under any such third party
license agreements or other agreement.

 

-13-



--------------------------------------------------------------------------------

7. Supply of Formulation and Devices.

 

7.1 General. Sections 7.2 through 7.6 set forth the terms and conditions that
will govern the manufacture of Products for use in the Project prior to the
commercialization, of Products, unless and until superseded by a manufacturing
and supply agreement to be entered into after the Effective Date. The key terms
that the Parties intend to include in any such manufacturing and supply
agreement arc attached as Exhibit 7.1. The goal is to conclude such an agreement
no later than the beginning of Phase III clinical trials or an equivalent
pivotal study.

 

7.2 Manufacture of Regular Insulin Formulations for the Project

 

(a) [ * ]. At PFIZER’s cost and in accordance with the Work Plan, PFIZER will
supplement INHALE’s existing inventory of [ * ] by delivering to INHALE such
additional quantities of such [ * ] as are required in order to meet the Project
needs throughout the Research Term. Notwithstanding such delivery, PFIZER [ * ].
INHALE will retain exclusive control over the [ * ] and not transfer any portion
of the [ * ] to any third party not working on the Project without the advance
written approval of PFIZER. Unless otherwise agreed in writing, INHALE agrees to
donate to the Project any supply of [ * ] on hand as of the Effective Date.

 

(b) Powder Processing by INHALE. For a processing fee equal to [ * ] and in
accordance with the Work Plan, INHALE will process [ * ] so as to manufacture
dry powder formulations of Regular Insulin in sufficient quantities to meet the
Project needs for Phase I and Phase II clinical studies. It is anticipated that
the formulations for use in Phase I and Phase II clinical studies will be
manufactured in one of INHALE’s existing facilities. For a processing fee equal
to [ * ], and in accordance with the Work Plan, INHALE will process Regular
Insulin crystals so as to manufacture dry powder formulations of Regular Insulin
in sufficient quantities to meet the Project needs for Phase III clinical
studies. Formulations for Phase III clinical studies will be manufactured in an
INHALE commercial facility at a minimum scale of [ * ] unless otherwise agreed
upon by the JDC. [ * ].

 

(c) Powder Processing by PFIZER. At PFIZER’s request and cost, PFIZER, subject
to the provisions of Exhibit 7.1. Section B.3.(c), will be permitted to
manufacture sufficient quantities of dry powder formulations of Regular Insulin
at a facility to qualify such facility for approval in any application for an
NDA or other application for Regulatory Approval.

 

(d) Powder Filling by INHALE. For a filling fee equal to [ * ] and in accordance
with the Work Plan, INHALE will fill into blisters and seal sufficient
quantities of dry powder formulations of Regular Insulin to meet the Project
needs for Phase I and Phase 11 clinical studies. For a filling fee equal to [ *
], and in accordance with the Work Plan, INHALE will fill into blisters and seal
sufficient quantities of dry powder formulations of Regular Insulin to meet the
Project needs for Phase III clinical studies.

 

-14-



--------------------------------------------------------------------------------

(e) PowderFillingbyPFIZER. At PFIZER’s option and cost, PFIZER will fill into
blisters and seal sufficient quantities of dry powder formulations of Regular
Insulin at a PFIZER facility to qualify such facility for approval in any
application for an NDA or other application for Regulatory Approval.

 

7.3 Manufacture of Devices for the Project. For a purchase price equal to [ * ]
and in accordance with the Work Plan, INHALE will supply PFIZER with a
sufficient number of P2 Devices to meet the Project needs. For a purchase price
equal to [ * ], and in accordance with the Work Plan, INHALE will supply PFIZER
with a sufficient number of P3 Devices to meet the Project needs. INHALE
acknowledges that the design and manufacture of P3 Devices used in Phase III
clinical studies and of Commercial Devices will need to be substantially the
same.

 

7.4 Representations and Warranties. The Party which supplies any Product to the
other under Sections 7.2 and 7.3 hereby represents and warrants to the other
Party as follows: (a) the Product shall be manufactured and packaged in
compliance with current Good Manufacturing Practice, as established and revised
from time to time by the FDA, applicable Investigational New Drug applications,
and all other U.S. and other governmental rules and regulations applicable to
the Product and its manufacture, (b) shall conform to the specifications for the
Product in effect at the time of delivery, (c) shall not be adulterated or
misbranded within the meaning of the U.S. Food, Drug and Cosmetic Act of 1938,
as amended from time to time, nor constitute an article that may not be
introduced into interstate commerce under the provisions of Section 505 of said
Act, (d) shall conform to the certificates of analysis supplied with the
shipment of the Product, (e) shall be packaged and shipped in accordance with
mutually agreed to procedures, and (f) shall be free and clear of any lien or
encumbrance.

 

7.5 Shipping Test and Pelletization. Within [ * ] and in accordance with the
Work Plan, INHALE will complete a shipping test with a processed Regular Insulin
powder formulation in bulk to determine whether shipment of such bulk [ * ]. The
protocol for the test will be subject to approval by the JDC. Based on the
results of the test, the Parties will determine whether or not powder processing
and powder filling [ * ].

 

7.6 Inspections. During regular business hours and upon reasonable advance
notice, PFIZER personnel shall be permitted to inspect the facilities of INHALE,
[ * ] and observe manufacturing activities, to the extent necessary and for the
sole purpose of assessing compliance with applicable regulatory, environmental
and other governmental regulations and identifying safety and occupational risks
(if any) associated with the manufacturing activities.

 

8. Record Keeping and Audits

 

8.1 Records Retention. Each Party shall keep complete and accurate records
pertaining to the development, use and sale of Products in sufficient detail to
permit the other Party to confirm, in the case of INHALE, its research and
development efforts and costs and its audit, manufacturing and processing
activities and costs hereunder, and in the case of PFIZER, its clinical
research, regulatory approval and commercialization efforts and the accuracy of
calculations of all royalty payments hereunder. Such records shall be maintained
for [ * ].

 

-15-



--------------------------------------------------------------------------------

8.2 Audit Request. Each of the Parties shall have the right to audit such
records, at its own expense and on an annual basis, to determine, with respect
to any calendar year, the correctness of any report or payment made under this
Agreement, but only once with respect to each calendar year. If a Party desires
to audit such records, it shall engage an independent, certified public
accountant reasonably acceptable to the other Party, to examine such records.
Such accountant shall be instructed to provide to the other Party a report on
the findings of the agreed upon procedures verifying any report made or payment
submitted by the audited party during such period. Such accountant’s findings
shall be [ * ]. The expense of such audit shall be borne by the auditing party;
provided, however, that if an error in favor of the auditing party of [ * ] is
discovered, then such expenses shall be paid by the audited party. Any
Information received by a Party pursuant to this Section 8.2 shall be deemed to
be Confidential Information (as defined in Section 15.1) hereunder. This Section
8.2 shall survive any termination of this Agreement for a period of four (4)
years.

 

9. Patents

 

9.1 Existing INHALE Patent Applications. The following provisions shall apply to
each pending Patent Application existing as of the Effective Date underlying
INHALE Patent Rights in the Field: (a) INHALE shall remain the owner of the
application, (b) INHALE shall continue to bear the full costs of and
responsibility for preparing, filing and prosecuting the application and (c) the
application and any patents issuing thereon shall constitute Patents for
purposes of this Agreement. INHALE will keep PFIZER reasonably informed of the
status of Existing INHALE Patent Applications.

 

9.2 Future Patent Applications on Existing Sole Inventions in the Field. The
following provisions shall apply to each Patent Application for existing sole
inventions in the Field owned or controlled by INHALE which could be filed in
the future:

 

(a) Ownership – INHALE shall remain the owner of each such sole invention.

 

(b) Consequences of [ * ] - If PFIZER elects to file a Patent Application for
the invention, the following provisions shall apply: (i) INHALE will [ * ]
furnish a copy of the draft to PFIZER for comment [ * ], (ii) INHALE will [ * ],
and file the application in each country in which PFIZER elects to do so, (iii)
PFIZER will bear the full costs of preparing, filing and prosecuting the
application and, through INHALE, will [ * ], (iv) in any country in which PFIZER
[ * ], INHALE may [ * ], and (v) Each application and any patents issuing
thereon will constitute Patents for purposes of this Agreement.

 

(c) Consequences of [ * ] - If PFIZER [ * ], the following provisions shall
apply: [ * ].

 

9.3 Future Sole Inventions.

 

(a) Ownership - Except as provided in Clause B.3.(c)5) of Exhibit7.1, each Party
shall be the initial sole owner of each future invention and discovery (“Future
Sole Invention”) acquired or developed solely by such Party or its employees,
consultants or subcontractors under this Agreement.

 

-16-



--------------------------------------------------------------------------------

(b) Filing Discretion - Each Party shall be solely responsible for electing, in
its sole discretion, whether or not to file a patent application for each of its
Future Sole Inventions.

 

(c) Consequences of [ * ] - If a Party elects to file a patent application for
one of its Future Sole Inventions in at least one country, then the following
provisions shall apply: (i) The filing Party will [ * ], (ii) The filing Party
will furnish a copy of the draft to the other Party [ * ], (iii) The filing
Party [ * ], (iv) In any countries in which the filing Party [ * ], the other
Party may [ * ] The applications and patents referred to in this Section 9.3(c)
will constitute Patents for purposes of this Agreement.

 

(d) Consequences of [ * ] - If a Party elects [ * ], then the following
provisions shall apply: [ * ].

 

(e) PFIZER, hereby grants INHALE a royalty free, worldwide, non-exclusive
license, with the right to sublicense, [ * ]. The term of such license shall be
for the life of any patents covering such [ * ] owned by PFIZER.

 

9.4 Joint Inventions

 

(a) Definitions - For purposes of this Section 9, the following terms shall have
the specified definitions:

 

“Joint Invention” means each invention or discovery acquired or developed
jointly (as determined by U.S. law of inventorship) by each Party (together with
its employees, consultants and subcontractors) under this Agreement.

 

“Field Joint Invention” means a Joint Invention that is at the time of its
invention necessary or useful within the Field.

 

“INHALE Business Joint Invention” means a Joint Invention (other than a Field
Joint Invention) that is at the time of its invention necessary or useful to
INHALE in connection with [ * ].

 

“Other Joint Invention” means a Joint Invention that is neither a Field Joint
Invention nor an INHALE Business Joint Invention.

 

9.5 Field Joint Inventions.

 

(a) To the extent it is practical to do so, Patent Applications for Field Joint
Inventions shall be separately defined and prosecuted.

 

(b) Ownership - Upon INHALE’s request and subject to Section 19, PFIZER, shall
assign to INHALE its joint ownership interest in any Field Joint Invention.

 

-17-



--------------------------------------------------------------------------------

(c) Consequences of [ * ] - If PFIZER, elects to authorize the filing of a
Patent Application for a Field Joint Invention, the following provisions shall
apply: (i) INHALE will [ * ] furnish a copy of the draft to PFIZER for comment
at least 30 days before filing the application, (ii) INHALE will [ * ], (iii)
PFIZER, will bear the full costs of preparing, filing and prosecuting the
application and, through INHALE, will [ * ], (iv) in any country in which PFIZER
[ * ], INHALE may [ * ], and (v) Each application and any patents issuing
thereon will constitute Patents for purposes of this Agreement.

 

(d) Consequences of [ * ] - If PFIZER elects [ * ], the following provisions
shall apply: [ * ].

 

9.6 INHALE Business Joint Inventions.

 

(a) Ownership - Upon INHALE’s request and subject to Section 19, PFIZER shall
assign to INHALE its joint ownership interest in any INHALE Business Joint
Invention.

 

(b) Consequences of [ * ] - If INHALE elects to file a Patent Application for an
INHALE Business Joint Invention, the following provisions shall apply: (i)
INHALE will prepare a first draft of the application and furnish a copy of the
draft to PFIZER, [ * ], (ii) INHALE will [ * ], (iii) INHALE will [ * ], (iv) in
any country in which INHALE [ * ] file an application and (v) Each application
and any patents issuing thereon will constitute Patents for purposes of this
Agreement.

 

(c) Consequences of [ * ] – If INHALE [ * ], the following provisions shall
apply: [ * ].

 

9.7 Other Joint Invention.

 

(a) Ownership - Each Party shall retain its joint ownership interest in each
Other Joint Invention.

 

(b) Mutual Decision to File An Application - If the Parties mutually decide to
file a patent application for an Other Joint Invention in one or more countries,
then the following provisions shall apply to each such application: (i) INHALE
shall prepare a first draft of the patent application, (ii) INHALE will [ * ],
(iii) The Parties will [ * ], (iv) In any countries in which [ * ] and (v) The
applications and patents referred to in this Section 9.7(b) will constitute
Patents for purposes of this Agreement.

 

(c) [ * ] - If [ * ], then the following provisions shall apply: [ * ].

 

(d) PFIZER hereby agrees [ * ], except as reasonably necessary for the
production of PFIZER products, or otherwise [ * ], whichever is longer.

 

-18-



--------------------------------------------------------------------------------

9.8 Cooperation. Each Party will cooperate with the other, and will cause its
employees, consultants and subcontractors to cooperate with the other, in
completing any Patent Applications for Joint Inventions, and in executing and
delivering any instrument required to permit the other Party to exercise its
rights and discharge its obligations under this Section 9, including where
appropriate instruments assigning its joint ownership interest, in a Joint
Invention. On a semi-annual basis, each Party agrees to present an up-date of
its Patent Rights to the JDC and to discuss the strategy for the protection of
intellectual property rights related to the Project.

 

9.9 Issued Patents. INHALE shall take all steps necessary to maintain for the
full life thereof all issued Patents, whether claiming Joint Inventions or
inventions owned or Controlled solely by INHALE, which underlie INHALE Patent
Rights.

 

9.10 Patent Extension.

 

(a) Drug Product Patents. [ * ], all applications and to take all actions
necessary (i) to obtain the benefits of the Drug Price Competition and Patent
Term Restoration Act of 1984 and any amendments thereto to the extent such
benefits relate to Products constituting drug products and (ii) to extend the
lives of the INHALE Patents that claim Products constituting drug products or
otherwise invoke the protection of such Products to the extent permitted by any
other law or regulation by, among other things, applying for supplemental
protection certificates. [ * ] agrees to [ * ] as may be [ * ] to implement the
foregoing.

 

(b) Device Patents. To the extent INHALE Patents claiming Products that
constitute medical devices, or such Products themselves, are subject to
regulations or statutes comparable to those referred to in Section 9.6(a),
INHALE agrees to exercise its rights under such regulations and statutes in a
fair and equitable manner that takes into account the commercial interests of
PFIZER, upon consultation with PFIZER.

 

9.11 Public Disclosure. Each Party agrees to delay any public disclosure of the
subject matter of any Patent Application to which this Article 9 applies until
the filing of all U.S. and intended foreign applications but in no event more
than one (1) year from the first filed (priority) application.

 

10. Representations and Warranties

 

10.1 INHALE.

 

INHALE hereby represents and warrants to PFIZER as follows:

 

(a) To the best of INHALE’s knowledge, INHALE has delivered to PFIZER copies of
[ * ], together with any other information now owned or controlled by INHALE
that is [ * ], including without limitation complete reports on [ * ];

 

-19-



--------------------------------------------------------------------------------

(b) Exhibit 10.1(b) is a complete list of all Non-clinical and clinical studies
of the Products of which INHALE is aware, and [ * ];

 

(c) To the best of INHALE’s knowledge, [ * ] of a material nature delivered by
INHALE to PFIZER was accurate, correct, and complete;

 

(d) Exhibit 1.13 is an accurate, correct and complete list of all Patent
Applications owned or Controlled by INHALE claiming inventions that may be
useful or necessary [ * ], and all Patents owned or Controlled by INHALE
claiming inventions that may be useful or necessary [ * ], and INHALE has
disclosed to PFIZER all material information known to INHALE relating to [ * ]
of such Patents;

 

(e) INHALE has sufficient legal and/or beneficial right, title and interest in,
to and under the INHALE Patent Rights, the INHALE Know-How and its other
intellectual property rights to conduct its business as now conducted [ * ] and
to grant the licenses contained herein;

 

(f) To the best of INHALE’s knowledge, the conduct of its business as currently
conducted does not violate, [ * ], any of the [ * ] of any other person or
entity relating to the Products;

 

(g) To the best of INHALE’s knowledge, there is no material unauthorized use,
infringement or misappropriation of any INHALE Know-how or INHALE Patent Rights;

 

(h) To the best of INHALE’s knowledge, its execution and delivery of this
Agreement and its performance of its obligations under this Agreement will not
violate any federal, state, municipal statute or regulation or any order of any
court or other governmental department, authority, agency or instrumentality;

 

(i) All of INHALE’s employees, officers, relevant subcontractors and relevant
consultants have executed agreements requiring assignment to it of all
inventions made during the course of and as a result of their association with
it and obligating the individual to maintain as confidential the confidential
information of it, as well as the confidential information of a third party
which it may receive;

 

(j) INHALE has not, and during the Term of this Agreement will not, grant any
right to any third party relating to INHALE Patent Rights and INHALE Know-how
which would conflict with the rights granted to PFIZER hereunder; and

 

(k) To the best of INHALE’s knowledge, neither it, nor any of its employees,
officers, subcontractors or consultants who has rendered services relating to
the Products or the Field (i) has ever been debarred or convicted of a crime for
which an entity or person could be debarred under 21 USC Section 335a or (ii) is
the subject of a debarment proceeding or under indictment for a crime for which
a person or entity could be debarred under said Section.

 

-20-



--------------------------------------------------------------------------------

(1) The Products used in its clinical studies of the Products have been
manufactured in registered GMP-compliant facilities in accordance with
applicable GMP regulations.

 

(m) During the Term of this Agreement, INHALE will not [ * ] in its conduct of
any activity under the Project.

 

10.2 PFIZER. PFIZER hereby represents and warrants to INHALE as follows:

 

(a) To the best of PFIZER’s knowledge, its execution and delivery of this
Agreement and its performance of its obligations under this Agreement will not
violate any federal, state, municipal statute or regulation or any order of any
court or other governmental department, authority, agency or instrumentality;

 

(b) To the best of PFIZER’s knowledge, the conduct of its business as currently
conducted does not violate, [ * ], any of the [ * ] of any other person or
entity relating to the Products;

 

(c) All of PFIZER’s employees, officers, relevant subcontractors and relevant
consultants have executed agreements requiring assignment to it of all
inventions within the Field made during the course of and as a result of their
association with it and obligating the individual to maintain as confidential
the confidential information of it, as well as the confidential information of a
third party which it may receive; and

 

(d) PFIZER has not, and during the Term of this Agreement will not, grant any
right to any third party relating to PFIZER Patent Rights and PFIZER Know-how in
the Field which would conflict with the rights granted to INHALE hereunder.

 

(e) During the Term of this Agreement, PFIZER will not [ * ] in its conduct of
any activity under the Project.

 

10.3 [ * ]. Notwithstanding any other provision of this Agreement or any
inference arising from any other provision, PFIZER makes no representation or
warranty that PFIZER will succeed in contracting for a [ * ] on commercially
acceptable terms.

 

11. Non-Solicitation of INHALE Employees. PFIZER agrees that it will not
recruit, solicit or induce any employee of INHALE to terminate his or her
employment with INHALE:

 

(a) during the Term of this Agreement; and

 

(b) if the Agreement is terminated prior to commercialization of Products, for a
period of [ * ] thereafter; or

 

(c) if the Agreement is terminated following commercialization of’ Products, for
a period of [ * ] thereafter.

 

-21-



--------------------------------------------------------------------------------

12. Infringement of Third Party Rights.

 

12.1 Notice. If the development, manufacture, use or sale of Products results in
a claim for patent infringement, the party to this Agreement first having notice
shall promptly notify the other party in writing. The notice shall set forth the
facts of the claim in reasonable detail.

 

12.2 Definitions. For purposes of this Section 12, the following four terms
shall have the specified meanings:

 

(a) An [ * ] means any claim, other than [ * ] that is based on [ * ].

 

(b) A [ * ] means any claim [ * ] that is based on [ * ].

 

(c) A [ * ] means any claim referred to in Section 12.1 that is based [ * ].

 

(d) [ * ] means any claim referred to in Section 12.1 [ * ] that is based on [ *
].

 

(e) “Subject Claim” means any [ * ].

 

12.3 Control of Defense against [ * ]. INHALE shall have the initial right to
manage solely the defense of the Parties against any [ * ]. If INHALE elects to
exercise such right as to such a claim, PFIZER shall cooperate with INHALE at
INHALE’s request and shall have the right to be represented by counsel selected
by PFIZER. If INHALE elects not to exercise such right as to such a claim,
PFIZER shall have the right to manage solely the defense of the Parties against
the claim, and INHALE shall cooperate with PFIZER at PFIZER’s request and shall
have the right to be represented, by counsel selected by INHALE.

 

12.4 Control of Defense against [ * ]. PFIZER shall have the initial right to
manage solely the defense of the Parties against any [ * ]. If PFIZER elects to
exercise such right as to such a claim, INHALE shall cooperate with PFIZER at
PFIZER’s request and shall have the right to be represented by counsel selected
by INHALE. If PFIZER elects not to exercise such right as to the claim, INHALE
shall have the right to manage solely the defense of the Parties against the
claim, and PFIZER shall cooperate with INHALE at INHALE’s request and shall have
the right to be represented by counsel selected by PFIZER.

 

12.5 Settlements. The Party that manages solely the defense of the Parties
against Subject Claims under Section 12.3 or 12.4 shall also have the sole right
to settle such claims on terms deemed appropriate by such Party; provided that
(a) such Party shall consult with the other Party concerning the terms of any
settlement agreement before entering into such an agreement and (b) neither
Party shall settle any Subject Claim without the prior written consent of the
other, which the other shall not unreasonably withhold or delay.

 

-22-



--------------------------------------------------------------------------------

12.6 Costs of Defense. [ * ] shall be responsible for the reasonable fees and
costs of attorneys and consultants, together with the court costs, incurred by
both Parties in defending against [ * ]. [ * ] shall be responsible for the
reasonable fees and costs of attorneys and consultants, together with the court
costs, incurred by both Parties in defending against [ * ]. [ * ] shall be
responsible for the reasonable fees and costs of attorneys and consultants,
together with the court costs, incurred by both Parties in defending against any
[ * ]. [ * ] shall be responsible for the reasonable fees and costs of attorneys
and consultants, together with the court costs, incurred by both Parties in
defending against any [ * ].

 

12.7 Payments to Third Parties. If either Party is required by a final court
order or a settlement agreement entered into in good faith to make royalty
payments or other payments to a third party in connection with the disposition
of any [ * ]. If either Party is required by a final court order or a settlement
agreement entered into in good faith to make royalty payments or other payments
to a third party in connection with the disposition of any [ * ] Claim, [ * ].
If either Party is required by a final court order or a settlement agreement
entered into in good faith to maim royalty payments or other payments to a third
party in connection with the disposition of any [ * ]. If either Party is
required by a final court order or a settlement agreement entered into in good
faith to make royalty payments or other payments to a third party in connection
with the disposition of any [ * ].

 

12.8 No Third Party Effect. Neither this Section 12, nor any exercise of rights
or fulfillment of obligations under this Section 12, shall affect by itself any
indemnification or contribution rights of either Party against any third party.

 

13. Infringement by Third Parties.

 

13.1 Notice. If any of the INHALE Patent Rights or INHALE Know-how in the Field
is infringed by a third party, the Party first having knowledge of such
infringement shall promptly notify the other in writing. The notice shall set
forth the facts of such infringement in reasonable detail.

 

13.2 Prosecution of Actions Related to Devices and Powder Processing.

 

(a) INHALE shall have the primary right, but not the obligation, to institute,
prosecute and control any action or proceeding with respect to any infringement
of any of the INHALE Patent Rights or INHALE Know-how arising from the
manufacture, use or sale of [ * ], by counsel of its own choice. PFIZER shall
cooperate with INHALE at INHALE’s request in the prosecution of such action or
proceeding. If INHALE determines that PFIZER is an indispensable party to the
action, PFIZER hereby consents to be joined. In such event, PFIZER shall have
the right to be represented in that action by counsel of its own choice and
expense.

 

(b) If INHALE fails to bring an action or proceeding within a period of [ * ]
after receiving written notice from PFIZER or otherwise having knowledge of that
infringement, PFIZER shall have the right to bring and control any such action
by counsel of its own choice and expense. If PFIZER determines that INHALE is an
indispensable party to the action, INHALE hereby consents to be joined. In such
event INHALE shall have the right to be represented in that action by counsel of
its own choice and expense.

 

-23-



--------------------------------------------------------------------------------

(c) No settlement, consent judgment or other voluntary final disposition of a
suit under this Section 13 may be entered into without the joint consent of
PFIZER and INHALE (which consent shall not be withheld unreasonably).

 

(d) [ * ].

 

(e) [ * ].

 

13.3 Prosecution of Actions Related to [ * ]. Infringements by third parties
arising from their manufacture, use or sale of [ * ] shall be handled as
provided in Section 13.2, except that the roles of INHALE and PFIZER shall be
reversed.

 

13.4 Infringement Outside the Field. In the event that any of the INHALE Patent
Rights or INHALE Know-how outside the Field is infringed by a third party, the
Party first having knowledge of such infringement shall notify the other as set
forth above and the Parties shall consult with each other as to how they should
proceed, [ * ].

 

14. Mutual Indemnification.

 

14.1 Employees. Each Party shall indemnify the other Party, such other Party’s
successors and assigns, and the directors, officers, employees, agents and
counsel thereof (the “Other Party’s Indemnitees”), defend and hold each Other
Party’s Indemnitee harmless from and against, [ * ], any and all liabilities,
damages, settlements, claims, actions, suits, penalties, fines, costs or
expenses (including without limitation reasonable attorneys’ fees) (any of the
foregoing being referred to collectively as “Damages”) incurred by or asserted
against any Other Party’s Indemnitee by or on behalf of the indemnifying Party’s
employees that arise out of activities conducted under this Agreement by such
employees.

 

14.2 INHALE’s Right to Indemnification. PFIZER shall indemnify each of INHALE
its successors and assigns, and the directors, officers, employees, agents and
counsel thereof (the “INHALE Indemnitees”), defend and hold each INHALE
Indemnitee harmless from and against, [ * ], any and all Damages incurred by or
asserted against any INHALE Indemnitee of whatever kind or nature, including,
without limitation, any claim or liability based upon negligence, warranty,
strict liability, violation of government regulation or infringement of patent
or other proprietary lights, but only to the extent arising from or occurring as
result of a claim or demand made by a third party (a “Third Party Claim”)
against any INHALE Indemnitee because of (a) breach of any warranty made by
PFIZER in Section 10 hereof; (b) the [ * ] of the Product, unless attributable
to [ * ] which is under the responsibility of INHALE; (c) the [ * ] of any
Product, or the establishment of specifications for the [ * ] of a Product by or
on behalf of PFIZER or its licensees (except activities undertaken by INHALE);
(d) the [ * ] regarding any Product; (e) the [ * ] by or on behalf of PFIZER, or
its licensees or (f) any breach of this Agreement by PFIZER, except, in each
such case, to the extent that such Damages result from

 

-24-



--------------------------------------------------------------------------------

the negligence or misconduct of INHALE. INHALE shall promptly notify PFIZER of
any Third Party Claim, upon becoming aware thereof, shall permit PFIZER at
PFIZER’s cost to defend INHALE against such Third Party Clam and to control the
defense and disposition (including, without limitation, all decisions to
litigate, settle or appeal) of such claim and shall cooperate in the defense
thereof. INHALE may, at its option and expense, have its own counsel participate
in any proceeding that is under the direction of PFIZER and shall cooperate with
PFIZER and its insurer in the disposition of any such matter.

 

14.3 PFIZER’s Right to Indemnification. INHALE shall indemnify each of PFIZER,
its successors and assigns, and the directors, officers, employees, agents and
counsel thereof (the “PFIZER Indemnitees”), defend and hold each PFIZER
Indemnitee harmless from and against, [ * ], any and all Damages incurred by or
asserted against any Indemnitee of whatever kind or nature, including, without
limitation, any claim or liability based upon negligence, warranty, strict
liability, violation of government regulation or infringement of patent or other
proprietary rights, but only to the extent arising from or occurring as a result
of a Third Party Claim against any PFIZER Indemnitee because of (a) breach of
any warranty made by INHALE in Section 10; (b) the failure of INHALE to [ * ],
and the [ * ] of any Product by or on behalf of INHALE (except activities
undertaken by PFIZER); (c) the [ * ] regarding any Product; (d) the [ * ] by
INHALE; or (e) any breach of this Agreement by INHALE, except in each such case,
to the extent that such Damages result from the negligence or misconduct of
PFIZER or its licensees (except activities undertaken by INHALE). PFIZER shall
promptly notify INHALE of any Third Party Claim, upon becoming aware thereof,
and permit INHALE at INHALE’s cost to defend PFIZER against such Third Party
Claim and to control the defense and disposition (including, without limitation,
all decisions to litigate, settle or appeal) of such Third Party Claim and shall
cooperate in the defense thereof. PFIZER may, at its option and expense, have
its own counsel participate in any proceeding that is under the direction of
INHALE and will cooperate with INHALE and its insurer in the disposition of any
such matter.

 

15. Confidentiality; Authorized Disclosures: Disclosure of Information

 

15.1 Confidentiality of Disclosed Information. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that for the Term of this Agreement and for [ * ] thereafter, the receiving
Party shall keep confidential and shall not publish or otherwise disclose or use
for any purpose other than as provided for in this Agreement any Information or
other information furnished to it by the other Party pursuant to this Agreement
(collectively, “Confidential Information”), except to the extent that it can be
established by the receiving Party that such Confidential Information:

 

(a) was already known by the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure to the receiving Party;

 

(b) was generally available to the public or otherwise part of the public domain
at the time of disclosure to the receiving Party;

 

-25-



--------------------------------------------------------------------------------

(c) became generally available to the public or otherwise part of the public
domain after the time of disclosure to the receiving Party other than through
any act or omission of the receiving Party in breach of this Agreement; or

 

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a third party not obligated to the disclosing Party not to
disclose such Information to others.

 

15.2 Authorized Disclosures. Each Party may disclose the other Party’s
Confidential Information hereunder to the extent reasonably necessary in
connection with the exercise of its rights and discharge of its obligations
under this Agreement, provided all such disclosures are subject to written
confidentiality obligations containing provisions no less protective than those
contained herein. Such permitted disclosures include those made in connection
with filing or prosecuting patent applications, prosecuting or defending
litigation, complying with applicable governmental regulations, or conducting
Non-clinical or clinical trials. If a Party is required by law or regulation to
make any such disclosure of the other Party’s Confidential Information it will,
except where impractical for necessary disclosures (for example in the event of
medical emergency), give reasonable advance notice to the other Party of such
disclosure requirement and, except to the extent inappropriate in the case of
patent applications, will use reasonable efforts to secure confidential
treatment of such Confidential Information required to be disclosed.

 

15.3 [ * ]. In light of [ * ]; provided that (a) INHALE may continue to disclose
publicly the results of the [ * ] which INHALE has already disclosed publicly
and (b) INHALE may continue to disclose any of such [ * ] previously generated
by INHALE which are confidential as of the Effective Date to third parties in
connection with discussions concerning possible collaborations with such third
parties, provided that all such disclosures are subject to written
confidentiality obligations containing provisions no less protective than those
contained herein.

 

15.4 Disclosures by the Parties.

 

(a) In accordance with the procedures established by the JDC, and at any time
upon the reasonable written request of the other Party, each Party shall
disclose to the other all Confidential Information and Information reasonably
necessary in connection with the exercise of each Party’s rights and discharge
of its obligations under this Agreement.

 

(b) In furtherance of the foregoing, upon PFIZER’s request from time to time,
INHALE shall allow PFIZER’s personnel to visit the manufacturing and research
facilities of INHALE, [ * ], monitor the quality of manufactured Products and
consult with personnel to discuss and review such Confidential Information or
Information. The Parties shall schedule all such activities at mutually
agreeable times.

 

(c) As soon as practicable INHALE shall report to PFIZER any serious adverse
experience information associated with the uses of the Devices (including such
information relating to side effects, injuries, toxicity associated with
clinical uses, and product failures) provided that [ * ].

 

-26-



--------------------------------------------------------------------------------

15.5 Termination of Prior Non-disclosure Agreements. All Confidential
Information previously disclosed by the Parties shall be subject to the terms of
Sections 15.1 and 15.2 and shall no longer be subject to the terms of the
Non-disclosure Agreements.

 

15.6 Survival. Sections 15.1 and 15.2 shall survive the termination or
expiration of this Agreement for a period of [ * ].

 

16. Publicity Use of Name and Trademarks.

 

16.1. Publicity Related to This Agreement. Except as provided in Section 16.2
and as required by law (such as SEC laws), neither Party shall (i) disclose to
any third party any financial or other terms or conditions of this Agreement nor
(ii) originate any publicity, news release or public announcement, written or
oral, whether to the public, press, stockholders or otherwise, relating the
scope or economic terms of this Agreement, performance under it or any of its
specific terms or conditions, without the express written consent of the other
Party.

 

16.2 Publicity Related to the Project. Subject to the other provisions of this
Agreement, [ * ] may disclose Information generated [ * ], or disclose any
conclusions based on such Information, after giving [ * ] a reasonable
opportunity to review and comment (but not approve) any such disclosure. In
addition, each Party may announce periodically whether Phase I, II or III
studies involving the Products are underway or to be initiated. Any other
disclosures of information generated by the Project may only be made with the
joint approval of the Parties, except to the extent such Information is publicly
known through no fault of INHALE or PFIZER.

 

16.3 Investigator Publications. Notwithstanding anything set forth in this
Agreement to the contrary, [ * ], provided they agree to submit a draft of the
publication [ * ] before submission to the publisher. [ * ] as soon as
practicable. Both Parties understand that neither Party will [ * ] the
publication.

 

16.4 Post-Approval Use. Notwithstanding anything set forth in this Agreement to
the contrary, following approval of the Products PFIZER shall be permitted to
use and publicize Information generated by the Project in connection with the
commercialization and promotion of the Products, [ * ], in accordance with
applicable laws and regulations. [ * ].

 

16.5 Use of Name and Trademarks. Unless specifically authorized by this
Agreement, neither Party shall use in any manner the names or trademarks of the
other Party without the express written consent of such Party.

 

17. Effective Date; Term and Termination.

 

17.1 Effective Date. Notwithstanding its mutual execution on the dates indicated
below, this Agreement shall not become effective until the Initial Closing (as
that term is defined

 

-27-



--------------------------------------------------------------------------------

in the Stock Purchase Agreement, Section 2.1) of the sale and purchase of shares
of Common Stock of INHALE, under the terms of the Stock Purchase Agreement. The
date on which such Initial Closing occurs is referred to in this Agreement as
the Effective Date.

 

17.2 Term. This Agreement shall commence as of the Effective Date and, unless
sooner terminated in whole or in part as specifically provided in the Agreement,
shall continue in effect until the expiration of all of the royalty obligations
contained in Section 6.3 above, subject to extension pursuant to Section 17.3.
After expiration (but not termination) of this Agreement, any licenses to PFIZER
from INHALE then in effect shall become non-exclusive, fully paid, perpetual and
royalty-free.

 

17.3 Extension. PFIZER may extend this Agreement for [ * ].

 

17.4 Termination by PFIZER.

 

(a) [ * ]. Prior to making the [ * ], above, PFIZER may terminate this Agreement
because of a material adverse development related to the safety, efficacy,
pulmonary delivery system efficiency, significant adverse change in the market
for Products, the quality of the Products (“Adverse Development”) or, in its
sole discretion, without cause (i.e., not because of an Adverse Development or
default by INHALE). If PFIZER elects to terminate this Agreement [ * ] because
of an Adverse Development or without cause PFIZER shall: (1) give INHALE [ * ]
advance notice of such termination, (2) provide INHALE free-of-charge, with the
Termination Documents (as defined below), which INHALE may use as INHALE sees
fit and which INHALE may provide to a third party partner for use in continuing
development of the Products and, (3) if terminated for reasons other than an
Adverse Development or default by INHALE, [ * ], within thirty (30) days of
giving INHALE notice, which [ * ]. For purposes of this Section 17.4
“Termination Documents” means the following documents: (i) a copy of all
protocols prepared by PFIZER and regulatory filings made by PFIZER under this
Agreement, (ii) a copy of all reports on Non-clinical and clinical studies
sponsored by PFIZER under this Agreement which have been filed or prepared for
filing with the FDA or other regulatory authorities, (iii) the data underlying
any Non-clinical and clinical database owned by PFIZER in computer-readable form
if readily available in a non-proprietary format, and (iv) a copy of all case
report forms for patients enrolled in clinical studies sponsored by PFIZER for
which no report has been prepared at the time of termination.

 

PFIZER will have no obligation to complete or prepare study reports that have
not been completed at the time of termination, but will assist INHALE reasonably
in doing so.

 

(b) [ * ]. After [ * ], if PFIZER elects to terminate this Agreement because of
an Adverse Development or without cause, the provisions of Section 17.4(a)(1)
and (2) shall apply with respect to such termination and the provisions of
Section 17.4(a)(3) shall not apply.

 

17.5 Termination for Default. Subject to Section 20.4, if either Party is in
default of any of its material obligations under this Agreement and fails to
remedy that default within

 

-28-



--------------------------------------------------------------------------------

sixty (60) days after receipt of written notice of such default, or thirty (30)
days in the case of default of any payment hereunder, the Party not in default
may terminate this Agreement immediately by giving written notice of such
termination. In the event of a dispute regarding royalties owing hereunder, all
undisputed amounts shall be paid when due and, the balance, if any, shall be
paid promptly after settlement of the dispute. If PFIZER terminates this
Agreement because of INHALE’s material breach, the licenses granted pursuant to
Sections 6.1 shall survive such termination, subject to any ongoing royalty
obligations under Sections 6.3 and 6.4. If INHALE terminates this Agreement
because of PFIZER’s material breach, all license rights granted to shall
terminate forthwith.

 

17.6 Surviving Rights. Termination of this Agreement shall not terminate
PFIZER’s obligation to pay all milestone payments, royalties and other payments
which shall have accrued hereunder (including any milestone payments then
accrued but not yet due under Section 3.5). The obligations of the Parties under
Sections 8 (Record Keeping and Audits), 9 (Patents), 12 (Infringement by Third
Parties), 14 (Mutual Indemnification), 15.1 (Confidentiality), 15.2 (Authorized
Disclosures) and 15.6 (Survival) of this Agreement will survive the termination
or expiration of this Agreement.

 

17.7 Accrued Rights, Surviving Obligations. Termination, relinquishment or
expiration of the Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either Party prior to such
termination, relinquishment or expiration. Such termination, relinquishment or
expiration shall not relieve either Party from obligations that are expressly
indicated to survive termination or expiration of the Agreement.

 

18. Exclusivity: [ * ].

 

18.1 Exclusivity. During the Term of this Agreement, INHALE and PFIZER shall
work on the [ * ] of Regular Insulin [ * ] exclusively pursuant to this
Agreement.

 

18.2 Option for [ * ]. Either Party shall have the option to propose [ * ] of [
* ]. If either Party makes such a proposal, the Parties shall negotiate the
terms and conditions of such [ * ]. [ * ].

 

19. Protective Provisions.

 

19.1 General.

 

(a) INHALE agrees to cooperate with PFIZER in negotiating agreements with
vendors that supply INHALE critical goods and services relating to the Products
under which PFIZER has the right to demand that the goods and services be sold
and provided directly to PFIZER [ * ] after INHALE’s failure to cure any
material breach of its obligations under Section 7 and/or the Manufacturing and
Supply Agreement contemplated thereunder.

 

(b) Upon INHALE’s failure to cure any material breach of its obligations under
Section 7 and/or the Manufacturing and Supply Agreement contemplated thereunder,
PFIZER shall automatically have the right to engage in or make arrangements for
substitute performance.

 

-29-



--------------------------------------------------------------------------------

19.2 U.S.

 

(a) On the date hereof, INHALE has entered into a Security Agreement with
PFIZER.

 

(b) The Parties acknowledge that the INHALE Patents and INHALE Know-How and all
embodiments thereof constitute intellectual property for the purposes of 11 USC
365.

 

19.3 Outside the U.S. INHALE hereby [ * ] that relate [ * ], the development,
manufacture, use and sale of Products. PFIZER agrees to [ * ].

 

20. Miscellaneous.

 

20.1 Agency. Neither Party is, nor shall be deemed to be, an employee, agent,
co-venturer or legal representative of the other Party for any purpose. Neither
Party shall be entitled to enter into any contracts in the name of, or on behalf
of the other Party, nor shall either Party be entitled to pledge the credit of
the other Party in any way or hold itself out as having the authority to do so.

 

20.2 Assignment. Except as otherwise provided herein neither this Agreement nor
any interest hereunder shall be assignable by any Party without the prior
written consent of the other (which consent shall not be unreasonably withheld
following the conclusion of the Project); provided, however, that either Party
may assign this Agreement to any wholly-owned subsidiary or to any successor by
merger or sale of substantially all of its business unit to which this Agreement
relates in a manner such that the assignor (if it continues as a separate
entity) shall remain liable and responsible for the performance and observance
of all its duties and obligations hereunder. This Agreement shall be binding
upon the successors and permitted assignees of the Parties and the name of a
party appearing herein shall be deemed to include the names of such Party’s
successor’s and permitted assigns to the extent necessary to carry out the
intent of this Agreement. Any assignment not in accordance with this Section
shall be void.

 

20.3 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.

 

20.4 Force Majeure. Neither Party shall be liable to the other for loss or
damages or shall have any right to terminate this Agreement for any default or
delay attributable to any force majeure event, including but not limited to acts
of God, acts of government, fire, flood, earthquake, strikes, labor disputes,
and the like, if the party affected shall give prompt notice of any such cause
to the other Party. The Party giving such notice shall thereupon be excused from
such of its obligations hereunder as it is thereby disabled from performing for
so long as it is so disabled and for [ * ] thereafter, provided, however, that
such affected Party commences and

 

-30-



--------------------------------------------------------------------------------

continues to take reasonable and diligent actions to cure such cause.
Notwithstanding the foregoing, nothing in this Section 20.4 shall excuse or
suspend the obligation to make any payment due hereunder in the manner and at
the time provided. If a Party’s performance cannot be resumed within [ * ] of
its suspension, this Agreement may be terminated by the other Party upon [ * ]
advance written notice.

 

20.5 Notices All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given and received
(a) upon personal delivery, (b) on the fifth day following mailing by registered
or certified mail, return receipt requested, postage prepaid, addressed to the
INHALE and PFIZER, at their respective addresses as listed below (or at such
other address for a Party as shall be specified by like notice; provided, that
notices of a change of address shall be effective only upon receipt thereof),
(c) upon transmission of telegram or facsimile (with telephonic notice), or (d)
upon confirmed delivery by overnight commercial courier service:

 

If to PFIZER, addressed to:    Pfizer Inc.      235 E. 42nd Street      New
York, New York 10017      Attention: Vice President-Central Research With copy
to:    General Counsel If to INHALE, addressed to:    INHALE Therapeutic System
     1001 East Meadow Circle      Palo Alto, CA 94303      Attention: Chief
Executive Officer With copy to:    Cooley Godward Castro      Huddleson & Tatum
     5 Palo Alto Square, Suite 400      Palo Alto, CA 94306      Attention: Mark
Tanoury, Esq.

 

20.6 Amendment; Approval. No amendment, modification or supplement of any
provision of the Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each Party. No approval provided for
in this Agreement shall be valid or effective unless confirmed in writing.

 

20.7 Waiver. No provision of the Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

 

-31-



--------------------------------------------------------------------------------

20.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

 

20.9 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in consuming or
interpreting any of the provisions of this Agreement.

 

20.10 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the New York and the United States of
America, without regard to choice of law rules.

 

20.11 Severability. Whenever possible, each provision of the Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of the
Agreement. In the event of such invalidity, the parties shall seek to agree on
an alternative enforceable provision that preserves the original purpose of this
Agreement.

 

20.12 Compliance with Law. Nothing in the Agreement shall be deemed to permit
PFIZER to export, re-export or otherwise transfer any Information transferred
hereunder or Products manufactured therefrom without compliance with applicable
laws.

 

20.13 Entire Agreement of the Parties.. This Agreement, including the other
written agreements referred to herein and the Exhibits attached hereto,
constitutes and contains the complete, final and exclusive understanding and
agreement of the Parties hereto, and cancels and supersedes any and all prior
negotiations, correspondence, understandings and agreements, whether oral or
written, between the Parties respecting the subject matter hereof. To the extent
appropriate, the provisions of this Agreement shall apply to the other
agreements referred to herein.

 

20.14 Sections and Articles. Unless specified otherwise, references to Sections
and Articles are to Sections and Articles of this Agreement.

 

20.15 European Union. The Parties acknowledge that this Agreement may need to be
notified to the European Commission at some point during the Term of this
Agreement. Accordingly, upon reasonable request of either Party, the Parties
shall cooperate in notifying this Agreement and seeking a conclusion of the
notification process satisfactory to both Parties. If at any time the European
Commission determines that any provision of this Agreement is unenforceable or
otherwise not permitted under the laws, rules and regulations of the European
Union, the Parties agree to initiate good faith negations aimed at modifying
such provision in a manner that is acceptable to the European Commission and the
Parties.

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have as of the Effective Date duly
executed this Agreement, including the attached Exhibits that are incorporated
herein and made a part hereof.

 

PFIZER INC.       INHALE THERAPEUTIC SYSTEMS By:  

J. Niblack

--------------------------------------------------------------------------------

      By:  

Stephen Hurst

--------------------------------------------------------------------------------

Name:   John Niblack       Name:   Stephen Hurst Title:  

Executive Vice President

Research & Development

      Title:  

Vice President

Intellectual Property

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-33-



--------------------------------------------------------------------------------

Schedule of Exhibits

 

Exhibit 1.13 List of Patent and Patent Applications owned or Controlled by
INHALE

 

Exhibit 3.1 Allocation of Development Responsibilities

 

Exhibit 7.1 Outline of Manufacturing and Supply Agreement

 

Exhibit 10.1 Clinical and Non-clinical Studies

 

-34-



--------------------------------------------------------------------------------

Exhibit 1.13

Inhale Patent Rights

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT 3.1

 

DEVELOPMENT PROJECT PLAN

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-i-



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Exhibit 7.1

Outline of Manufacturing and Supply Agreement

 

A. Manufacture of Formulations and Devices for the Project

 

If the Parties so elect, the manufacturing and supply agreement may incorporate
the terms set forth in Sections 7.2 through 7.6 of the Collaborative Development
and License Agreement, so that all of manufacturing and supply terms reside in a
single document.

 

B. Manufacture of Commercial Formulations

 

Following is an outline of key terms relating to commercial formulations of dry
powder. Regular Insulin that the Parties intend to include in the manufacturing
and supply agreement:

 

1. Supply of [ * ]. At no cost to INHALE, PFIZER will deliver to INHALE such
quantities of [ * ] as is commercially required. Notwithstanding such delivery,
PFIZER will [ * ] and continue to bear the risk of any loss [ * ]. INHALE will
retain exclusive control over the [ * ] and not transfer any portion of the [ *
] to any third party not authorized under the terms of the agreement without the
advance written approval of PFIZER.

 

2. Powder Processing by INHALE. For a processing fee equal to [ * ], INHALE will
process the bulk [ * ] delivered by PFIZER so as to manufacture dry powder
formulations of Regular Insulin in sufficient quantities to meet all of PFIZER’s
reasonably forecast worldwide commercial needs. The location of the initial
INHALE facility at which the processing will be performed is yet to be
determined. In order to assure continuity of supply in the event of disruption
at one facility, unless PFIZER exercises its processing option, [ * ].

 

3. [ * ]. At PFIZER’s option and cost, PFIZER may elect to have the [ * ]. If
PFIZER exercises its option, the following provisions shall apply:

 

(a) INHALE would be relieved of its obligation [ * ].

 

(b) PFIZER would have the option of producing at the PFIZER facility up to the
following percentages of its worldwide commercial needs:

 

[ * ]

 

(c) In order to protect INHALE Know-how related to [ * ], PFIZER would take the
following steps:

 

[ * ].

 

-ii-



--------------------------------------------------------------------------------

4. Powder Filling by PFIZER. At PFIZER’s cost and subject to INHALE’s option
referred to in Clause B(5) below, PFIZER will fill into blisters and seal (and
pelletize if required) sufficient quantities of dry powder formulations of
Regular Insulin at a PFIZER facility to meet its commercial needs.

 

5. Powder Filling by INHALE. At INHALE’s option and for a filling fee equal to [
* ], INHALE may elect to fill into blisters and seal (and pelletize if required)
up to [ * ].

 

6. Pelletization. If pelletization of the dry powder formulations is required
for filling purposes and technically feasible, PFIZER may at its option and cost
perform the pelletization, subject to paragraph 5, above.

 

7. Co-Location. If for technical reasons it is necessary for [ * ] facilities to
be co-located, i.e. located at the same site, PFIZER will [ * ]. Notwithstanding
the foregoing, if the Parties each identify compelling reasons for an
alternative arrangement they are free to mutually agree on an alternative
arrangement.

 

C. Manufacture of Commercial Devices. Following is an outline of the key terms
relating to Commercial Devices that the Parties intend to include in the
manufacturing and supply agreement:

 

1. INHALE will supply all of PFIZER’s requirements of Commercial Devices.

 

2. If the total number of Commercial Devices purchased by PFIZER in a calendar
year is [ * ], the price per unit will be [ * ].

 

3. If the total number of Commercial Devices purchased by PFIZER in a calendar
year is [ * ], the price per unit will be [ * ].

 

4. In no event will the purchase price of the Commercial Devices [ * ]. Also, if
the Commercial Device is significantly different than INHALE’s Standard Device
and the Fully Burdened Cost of the Commercial Device is substantially higher
than estimated, the supply terms for the Commercial Device shall be [ * ].
Finally, if the average life expectancy of the Commercial Device is [ * ], the
Parties agree to [ * ].

 

D. Establishment of Specifications

 

With the assistance of and in consultation with INHALE, PFIZER shall be
responsible for establishing the specifications for the Products and selecting
the manufacturing processes (except for Devices which shall be selected by
INHALE), quality control procedures and analytical methodologies to be used in
manufacturing the Products.

 

-iii-



--------------------------------------------------------------------------------

E. Secured Line of Credit

 

1. PFIZER shall provide INHALE a [ * ] secured line of credit after the start of
Phase III clinical trials or equivalent pivotal study for the purchase of [ * ],
on terms and subject to conditions to be set forth in a secured credit agreement
to be entered into by the Parties. The agreement shall include provisions for
the following:

 

2. Before INHALE draws down on the line of credit to purchase a particular item
of equipment, it shall obtain PFIZER’s prior consent, which consent shall not be
unreasonably withheld.

 

3. Any borrowings against the line of credit shall be repaid to PFIZER by the
following mechanism:

 

[ * ].

 

4. In the event this Agreement is terminated for reasons other than INHALE’s
breach before all borrowings are repaid to PFIZER, INHALE may, in its sole
discretion and at its cost, [ * ].

 

5. Any remaining outstanding indebtedness shall [ * ].

 

F. Warranties The Parties also intend to include warranty provisions similar to
Section 7.4 of the Collaborative Development and License Agreement together with
a warranty that the manufacturing and supply activities of the Parties do not
constitute willful infringement of any valid third party rights of which it is
aware.

 

G. Other Terms. The Parties also intend to include in the manufacturing and
supply agreement other provisions customarily found in such agreements,
including provisions dealing with forecasts, rejection, recall, inspection,
indemnification, debarment and compliance with governmental regulations
(including FDA and environmental regulations).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-iv-



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

CLINICAL AND NON-CLINICAL STUDIES

 

Clinical Studies

 

1. Study/Protocal Number HA001

 

A PILOT CROSSOVER STUDY COMPARING SERUM INSULIN CONCENTRATIONS OF NORMAL ADULT
VOLUNTEERS TREATED BY SUBCUTANEOUS AND INTRAPULMONARY ADMINISTRATION OF HUMAN
INSULIN

 

Non-clinical Studies

 

1. FIVE-DAY REPEATED DOSE INHALATION TOXICITY STUDY OF AEROSOL INSULIN IN
CYNOMOLGUS MONKEYS

 

Dated August 1993

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-i-